PER CURIAM.
Bonnie Bickerstaff appeals a final summary judgment of foreclosure entered in favor of U.S. Bank National Association, as Trustee for Structured Asset Securities' Corporation Trust 2006-GEL4 (“U.S.Bank”). We reject Ms. Bickerstaff s first issue on appeal relating to U.S. Bank’s standing to foreclose on the note and mortgage, but we reverse and remand for further proceedings on her second issue because a genuine issue of material fact remains as to whether U.S. Bank adequately provided the notice of default required by the mortgage. As U.S. Bank properly concedes, the record evidence is inadequate to refute the affirmative defense challenging the provision of notice. Accordingly, U.S. Bank was not entitled to summary judgment. See Bryson v. Branch Banking & Trust Co., 75 So.3d 783 (Fla. 2d DCA 2011).
REVERSED and REMANDED.
CLARK, WETHERELL, and RAY, JJ„ concur.